March 14, 2012 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:JNLNY Separate Account I File Nos. 333-172873 and 811-08401 Dear Commissioners: This filing for the above registrant, pursuant to Rule 485(b) under the Securities Act of 1933, is to designate a new effective date, April 13, 2012, for Post-Effective Amendment No. 6.We are making today's filing pursuant to Securities Act Rule 485(b)(1)(iii). If you have any questions, please call me at (517) 367-3872.Thank you. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel
